The offense is theft of property over the value of $50.00 and the punishment is five years in the penitentiary.
There are no bills of exception contained in the record. The appellant has filed a very lengthy motion for new trial and has attempted to support the allegations contained therein by exparte affidavits. There is nothing raised in the motion for a *Page 156 
new trial that can be considered by us under the unbroken rules of this court in the absence of bills of exception properly preserving the matters presented.
The evidence is entirely sufficient to support the verdict and there being no errors manifested by this record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.